(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2016 to 03/31/2016 9 Statement of Changes in Shareholders' Equity - from 01/01/2015 to 03/31/2015 10 Statement of Added Value 11 Consolidated Financial Statements Balance Sheet Assets 12 Balance Sheet Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2016 to 03/31/2016 18 Statement of Changes in Shareholders' Equity - from 01/01/2015 to 03/31/2015 19 Statement of Added Value 20 Management Report 21 Explanatory Notes 54 Breakdown of the Capital by Owner 137 Declarations and Opinion Independent Auditors' Report on Review of Quartely Financial Information 138 Opinion of the Audit Commitee 140 Statement of Executive Board on the Quartely Financial Information and Independent Auditor's Report on Review of Interim Financial Information 141 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Year (Units) 03.31.16 Paid-in Capital Common 812,473,246 Preferred - Total 812,473,246 Treasury Shares Common 5,829,701 Preferred - Total 5,829,701 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Identification / Earnings Distribution Identification/ Earnings distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting December 17, 2015 Dividend February 12, 2016 Ordinary 0.11290 Executive Board Meeting December 17, 2015 Interest on shareholders’ equity February 12, 2016 Ordinary 0.58446 Executive Board Meeting February 25, 2016 Dividend April 01, 2016 Ordinary 0.12175 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS /Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 1 Total Assets 39,287,206 38,019,602 1.01 Current Assets 13,919,853 12,212,817 1.01.01 Cash and Cash Equivalents 1,905,405 845,085 1.01.02 Marketable Securities 402,885 197,807 1.01.02.01 Financial Investments Evaluated at Fair Value 402,885 197,807 1.01.02.01.01 Held for Trading 402,885 197,807 1.01.03 Trade Accounts Receivable 5,089,071 5,230,261 1.01.03.01 Trade Accounts Receivable 4,799,218 4,948,745 1.01.03.02 Other Receivables 289,853 281,516 1.01.04 Inventories 2,784,975 2,703,330 1.01.05 Biological Assets 1,482,719 1,322,317 1.01.06 Recoverable Taxes 1,104,049 1,074,175 1.01.06.01 Current Recoverable Taxes 1,104,049 1,074,175 1.01.08 Other Current Assets 1,150,749 839,842 1.01.08.02 Assets of Discontinued Operations 23,219 32,442 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 23,219 32,442 1.01.08.03 Other 1,127,530 807,400 1.01.08.03.01 Interest on Shareholders' Equity Receivable 10,155 23,138 1.01.08.03.02 Derivatives 359,328 118,680 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 79,972 78,801 1.01.08.03.05 Other 620,072 586,781 1.01.08.03.06 Restricted Cash 58,003 - 1.02 Non-current Assets 25,367,353 25,806,785 1.02.01 Non-current Assets 4,996,236 5,044,128 1.02.01.01 Financial Investments Evaluated at Fair Value 324,510 385,700 1.02.01.01.02 Available for Sale 324,510 385,700 1.02.01.02 Marketable Securities Valued at Amortized Cost 72,628 70,338 1.02.01.02.01 Held to Maturity 72,628 70,338 1.02.01.03 Trade Accounts Receivable 213,613 232,223 1.02.01.03.01 Trade Accounts Receivable 5,390 4,133 1.02.01.03.02 Other Receivables 208,223 228,090 1.02.01.05 Biological Assets 775,411 760,267 1.02.01.06 Deferred Taxes 1,089,987 1,248,880 1.02.01.06.01 Deferred Income Tax and Social Contribution 1,089,987 1,248,880 1.02.01.09 Other Non-current Assets 2,520,087 2,346,720 1.02.01.09.03 Judicial Deposits 770,952 725,324 1.02.01.09.04 Recoverable Taxes 1,117,245 942,147 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 63,328 74,164 1.02.01.09.07 Restricted Cash 441,238 479,828 1.02.01.09.08 Other 127,324 125,257 1.02.02 Investments 6,634,277 7,210,114 1.02.02.01 Investments 6,634,277 7,210,114 1.02.02.01.01 Equity in Associates 11,331 27,004 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 6,621,839 7,182,003 1.02.02.01.04 Other 1,107 1,107 1.02.03 Property, Plant and Equipment, Net 10,266,665 10,100,986 1.02.03.01 Property, Plant and Equipment in Operation 9,394,938 9,264,458 1.02.03.02 Property, Plant and Equipment Leased 111,420 120,696 1.02.03.03 Property, Plant and Equipment in Progress 760,307 715,832 1.02.04 Intangible 3,470,175 3,451,557 1.02.04.01 Intangible 3,470,175 3,451,557 1.02.04.01.02 Software 152,244 149,938 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 18,783 10,048 1.02.04.01.05 Goodwill 2,096,587 2,096,587 1.02.04.01.06 Software Leased 29,561 21,984 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2 Total Liabilities 39,287,206 38,019,602 2.01 Current Liabilities 10,351,893 10,350,198 2.01.01 Social and Labor Obligations 104,114 104,724 2.01.01.01 Social Obligations 23,122 15,031 2.01.01.02 Labor Obligations 80,992 89,693 2.01.02 Trade Accounts Payable 4,886,759 5,199,319 2.01.02.01 Domestic Suppliers 3,643,645 3,933,753 2.01.02.01.01 Domestic Suppliers 3,283,481 3,248,156 2.01.02.01.02 Supply Chain Finance 360,164 685,597 2.01.02.02 Foreign Suppliers 1,243,114 1,265,566 2.01.02.02.01 Foreign Suppliers 798,002 776,569 2.01.02.02.02 Supply Chain Finance 445,112 488,997 2.01.03 Tax Obligations 230,873 196,780 2.01.03.01 Federal Tax Obligations 134,319 82,999 2.01.03.01.01 Income and Social Contribution Payable 92,462 - 2.01.03.01.02 Other Federal 41,857 82,999 2.01.03.02 State Tax Obligations 93,942 110,912 2.01.03.03 Municipal Tax Obligations 2,612 2,869 2.01.04 Short Term Debts 3,297,501 2,525,646 2.01.04.01 Short Term Debts 3,297,501 2,525,646 2.01.04.01.01 Local Currency 1,614,912 1,462,046 2.01.04.01.02 Foreign Currency 1,682,589 1,063,600 2.01.05 Other Obligations 1,213,773 1,737,973 2.01.05.01 Advances from related parties 338,032 17,492 2.01.05.01.04 Advances from related parties 338,032 17,492 2.01.05.02 Other 875,741 1,720,481 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 2,329 518,450 2.01.05.02.04 Derivatives 641,786 619,874 2.01.05.02.05 Management and Employees Profit Sharing 24,010 264,633 2.01.05.02.08 Other Obligations 207,616 317,524 2.01.06 Provisions 618,873 585,756 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 224,977 223,766 2.01.06.01.01 Tax Risk Provisions 54,000 47,923 2.01.06.01.02 Social Security and Labor Risk Provisions 154,804 153,210 2.01.06.01.04 Civil Risk Provisions 16,173 22,633 2.01.06.02 Other Provisons 393,896 361,990 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 326,632 294,726 2.01.06.02.05 Employee Benefits Provisions 67,264 67,264 2.02 Non-current Liabilities 15,455,830 14,152,627 2.02.01 Long-term Debt 12,404,163 11,054,455 2.02.01.01 Long-term Debt 12,404,163 11,054,455 2.02.01.01.01 Local Currency 4,459,656 2,357,579 2.02.01.01.02 Foreign Currency 7,944,507 8,696,876 2.02.02 Other Obligations 1,817,291 1,909,243 2.02.02.01 Liabilities with Related Parties 1,102,838 1,208,007 2.02.02.01.04 Advances from Related Parties and Other Liabilities 1,102,838 1,208,007 2.02.02.02 Other 714,453 701,236 2.02.02.02.06 Other Obligations 714,453 701,236 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS /Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2.02.04 Provisions 1,234,376 1,188,929 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 992,778 957,149 2.02.04.01.01 Tax Risk Provisions 188,947 190,908 2.02.04.01.02 Social Security and Labor Risk Provisions 237,504 206,258 2.02.04.01.04 Civil Risk Provision 49,385 43,041 2.02.04.01.05 Contingent Liability 516,942 516,942 2.02.04.02 Other Provisons 241,598 231,780 2.02.04.02.04 Employee Benefits Provisions 241,598 231,780 2.03 Shareholders' Equity 13,479,483 13,516,777 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (364,265) (3,940,955) 2.03.02.01 Goodwill on the Shares Issuance 166,192 174,014 2.03.02.04 Granted Options 180,029 160,323 2.03.02.05 Treasury Shares (365,330) (3,947,933) 2.03.02.07 Gain on Disposal of Shares (39,059) 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (47,417) 2.03.02.09 Acquisition of Non-Controlling Entities (240,883) 2.03.04 Profit Reserves 2,241,399 6,076,775 2.03.04.01 Legal Reserves 540,177 540,177 2.03.04.02 Statutory Reserves 1,159,816 5,019,408 2.03.04.07 Tax Incentives Reserve 541,406 517,190 2.03.05 Accumulated Earnings 14,846 - 2.03.08 Other Comprehensive Income (872,968) (1,079,514) 2.03.08.01 Derivative Financial Intruments (595,826) (1,123,196) 2.03.08.02 Financial Instruments (Available for Sale) (8,466) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency 32,277 2.03.08.04 Actuarial Losses 23,640 19,871 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 03.31.16 Accumulated Previous Year 01.01.15 to 03.31.15 3.01 Net Sales 6,614,992 5,852,878 3.02 Cost of Goods Sold (5,161,845) (4,427,676) 3.03 Gross Profit 1,453,147 1,425,202 3.04 Operating (Expenses) Income (1,308,859) (268,608) 3.04.01 Selling (912,863) (921,063) 3.04.02 General and Administrative (68,813) (67,960) 3.04.04 Other Operating Income 43,900 13,922 3.04.05 Other Operating Expenses (77,683) (245,439) 3.04.06 Income from Associates and Joint Ventures 951,932 3.05 Income Before Financial and Tax Results 144,288 1,156,594 3.06 Financial Results (106,170) (643,197) 3.06.01 Financial Income 999,168 834,075 3.06.02 Financial Expenses (1,105,338) (1,477,272) 3.07 Income Before Taxes 38,118 513,397 3.08 Income and Social Contribution 944 (51,770) 3.08.01 Current (92,462) 1,019 3.08.02 Deferred 93,406 (52,789) 3.09 Net Income from Continued Operations 39,062 461,627 3.10 Net Income from Discontinued Operations - 2,979 3.10.01 Net Income/Loss of Discontinued Operations, Net - 2,979 3.11 Net Income 39,062 464,606 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.04841 0.54297 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.04841 0.54255 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 03.31.16 Accumulated Previous Year 01.01.15 to 03.31.15 4.01 Net Income 39,062 464,606 4.02 Other Comprehensive Income 206,546 (243,168) 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments 150,758 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities 16,524 4.02.03 Taxes on unrealized gains (losses) on investments on available for sale 18,996 35 4.02.04 Unrealized gains (losses) on cash flow hedge 798,534 (624,515) 4.02.05 Taxes on unrealized gains (losses) on cash flow hedge 209,543 4.02.06 Actuarial gains (losses) on pension and post-employment plans 5,710 6,798 4.02.07 Taxes on realized gains (losses) on pension post-employment plans (2,311) 4.03 Comprehensive Income 245,608 221,438 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS / Statement of Cash Flow (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 03.31.16 Accumulated Previous Year 01.01.15 to 03.31.15 6.01 Net Cash Provided by Operating Activities 1,308,722 6.01.01 Cash from Operations (247,014) 1,447,120 6.01.01.01 Net Income for the period 39,062 461,627 6.01.01.03 Depreciation and Amortization 171,154 158,766 6.01.01.04 Depreciation and Depletion of Biological Assets 150,651 127,464 6.01.01.05 Results on Disposals of Property, Plant and Equipments 5,874 (11,256) 6.01.01.07 Deferred Income Tax (93,406) 52,789 6.01.01.08 Provision for Tax, Civil and Labor Risks 53,387 16,533 6.01.01.09 Other Provisions (13,030) 214,696 6.01.01.10 Interest and Exchange Rate Variations 1,378,433 6.01.01.11 Equity Pick-Up 293,400 (951,932) 6.01.02 Changes in Operating Assets and Liabilities (142,333) 6.01.02.01 Trade Accounts Receivable 168,182 629,585 6.01.02.02 Inventories (87,265) (200,849) 6.01.02.03 Trade Accounts Payable 164,008 327,176 6.01.02.04 Supply Chain Finance (369,318) - 6.01.02.05 Payment of Tax, Civil and Labor Risks Provisions (54,739) 6.01.02.06 Others Rights and Obligations (23,395) (40,086) 6.01.02.07 Investment in Held for Trading Securities (76,873) 6.01.02.08 Redemption of Held for Trading Securities - 59,873 6.01.02.11 Other Financial Assets and Liabilities 579,836 (647,068) 6.01.02.12 Payment of Interest (65,054) (78,438) 6.01.02.14 Interest on Shareholders' Equity Received 9,027 6.01.02.15 Biological assets - Current (160,402) (69,941) 6.01.03 Other - 3,935 6.01.03.01 Net Cash Provided by Operating Activities from Discontinued Operations - 3,935 6.02 Net Cash Provided by Investing Activities (262,284) 6.02.05 Redemptions of Restricted Cash (Investments) (5,275) 6.02.06 Additions to Property, Plant and Equipment (143,252) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 33,470 31,701 6.02.09 Additions to Intangible (23,251) (6,827) 6.02.10 Additions to Biological Assets - Non-current (132,198) 6.02.11 Investments in associates and joint venturies (434) 6.02.17 Net Cash Applied in Investing Activities from Discontinued Operations - (5,999) 6.03 Net Cash Provided by Financing Activities 1,994,641 (2,066,174) 6.03.01 Proceeds from Debt Issuance 3,049,211 155,950 6.03.02 Payment of Debt (212,740) (749,419) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (463,254) 6.03.06 Treasury Shares Acquisition (178,779) (1,028,771) 6.03.07 Treasury Shares Disposal - 19,320 6.04 Exchange Rate Variation on Cash and Cash Equivalents 18,916 6.05 Decrease in Cash and Cash Equivalents 1,060,320 (1,000,820) 6.05.01 At the Beginning of the Period 845,085 1,979,357 6.05.02 At the End of the Period 1,905,405 978,537 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2016 to 03/31/2016 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2016 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 5.03 Opening Balance Adjusted 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 5.04 Share-based Payments - 3,576,690 (3,859,592) - - (282,902) 5.04.03 Options Granted - 19,706 - - - 19,706 5.04.04 Treasury Shares Acquired - (178,779) - - - (178,779) 5.04.06 Dividends - - (98,210) - - (98,210) 5.04.08 Gain on Disposal of Shares - 5.04.09 Treasury Shares Canceled - 3,761,382 (3,761,382) - - - 5.04.10 Valuation of shares - (7,822) - - - (7,822) 5.04.11 Options Canceled - (17,797) - - - (17,797) 5.04.13 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 39,062 206,546 245,608 5.05.01 Net Income for the Period - - - 39,062 - 39,062 5.05.02 Other Comprehensive Income - 206,546 206,546 5.05.02.01 Financial Instruments Adjustments - 798,534 798,534 5.05.02.02 Tax on Financial Instruments Adjustments - (271,164) (271,164) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (48,883) (48,883) 5.05.02.07 Tax on Unrealized Loss in Available for Sale Marketable Securities - 18,996 18,996 5.05.02.08 Actuarial gains on pension and post-employment plans - 3,769 3,769 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (294,706) (294,706) 5.06 Statements of Changes in Shareholders' Equity - - 24,216 (24,216) - - 5.06.08 Tax Incentives Reserve - - 24,216 (24,216) - - 5.07 Balance at March 31, 2016 12,460,471 (364,265) 2,241,399 14,846 (872,968) 13,479,483 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2015 to 03/31/2015 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2015 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 5.03 Opening Balance Adjusted 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 5.04 Share-based Payments - (1,004,525) - - - (1,004,525) 5.04.03 Options Granted - 4,926 - - - 4,926 5.04.04 Treasury Shares Acquired - (1,028,771) - - - (1,028,771) 5.04.05 Treasury Shares Sold - 29,635 - - - 29,635 5.04.08 Gain on Disposal of Shares - (10,315) - - - (10,315) 5.04.09 Treasury Shares Canceled - 5.04.13 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 464,606 (243,168) 221,438 5.05.01 Net Income for the Period - - - 464,606 - 464,606 5.05.02 Other Comprehensive Income - (243,168) (243,168) 5.05.02.01 Financial Instruments Adjustments - (624,515) (624,515) 5.05.02.02 Tax on Financial Instruments Adjustments - 209,543 209,543 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 16,524 16,524 5.05.02.07 Tax on Unrealized Gain in Available for Sale Marketable Securities - 35 35 5.05.02.08 Actuarial gains on pension and post-employment plans - 4,487 4,487 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 150,758 150,758 5.06 Statements of Changes in Shareholders' Equity - - 28,273 (28,273) - - 5.06.08 Tax Incentives Reserve - - 28,273 (28,273) - - 5.07 Balance at March 31, 2015 12,460,471 (1,199,953) 3,974,098 436,333 (863,559) 14,807,390 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 03.31.16 Accumulated Previous Year 01.01.15 to 03.31.15 7.01 Revenues 7,560,957 6,458,830 7.01.01 Sales of Goods, Products and Services 7,255,547 6,506,684 7.01.02 Other Income (29,337) (138,361) 7.01.03 Revenue Related to Construction of Own Assets 314,835 147,816 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal 19,912 (57,309) 7.02 Raw Material Acquired from Third Parties (4,214,771) 7.02.01 Costs of Products and Goods Sold (3,478,208) 7.02.02 Materials, Energy, Third Parties Services and Other (740,003) 7.02.03 Recovery (Loss) of Assets Values 5,620 3,440 7.03 Gross Added Value 2,494,209 2,244,059 7.04 Retentions (321,805) (286,230) 7.04.01 Depreciation, Amortization and Exhaustion (321,805) (286,230) 7.05 Net Added Value 2,172,404 1,957,829 7.06 Received from Third Parties 706,049 1,786,415 7.06.01 Equity Pick-Up (293,400) 951,932 7.06.02 Financial Income 999,168 834,075 7.06.03 Other 281 408 7.07 Added Value to be Distributed 2,878,453 3,744,244 7.08 Distribution of Added Value 2,878,453 3,744,244 7.08.01 Payroll 955,953 941,355 7.08.01.01 Salaries 721,696 728,004 7.08.01.02 Benefits 181,731 164,651 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 52,526 48,700 7.08.02 Taxes, Fees and Contributions 718,776 803,199 7.08.02.01 Federal 354,299 434,270 7.08.02.02 State 357,144 361,632 7.08.02.03 Municipal 7,333 7,297 7.08.03 Capital Remuneration from Third Parties 1,164,662 1,538,063 7.08.03.01 Interests 1,113,967 1,481,892 7.08.03.02 Rents 50,695 56,171 7.08.04 Interest on Own Capital 39,062 461,627 7.08.04.02 Dividends 98,210 - 7.08.04.03 Retained Earnings (59,148) 461,627 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 1 Total Assets 41,476,364 40,388,014 1.01 Current Assets 18,648,055 19,180,049 1.01.01 Cash and Cash Equivalents 5,639,250 5,362,890 1.01.02 Marketable Securities 852,378 734,711 1.01.02.01 Financial Investments Evaluated at Fair Value 852,378 734,711 1.01.02.01.01 Held for Trading 513,971 375,562 1.01.02.01.02 Available for Sale 338,407 359,149 1.01.03 Trade Accounts Receivable 3,532,983 4,180,024 1.01.03.01 Trade Accounts Receivable 3,234,158 3,876,308 1.01.03.02 Other Receivables 298,825 303,716 1.01.04 Inventories 4,518,198 4,032,911 1.01.05 Biological Assets 1,494,014 1,329,861 1.01.06 Recoverable Taxes 1,308,762 1,231,759 1.01.06.01 Current Recoverable Taxes 1,308,762 1,231,759 1.01.08 Other Current Assets 1,302,470 2,307,893 1.01.08.02 Assets of Discontinued Operations 23,225 32,448 1.01.08.02.01 Assets of Discontinued Operations and Held for Sale 23,225 32,448 1.01.08.03 Other 1,279,245 2,275,445 1.01.08.03.01 Interest on Shareholders' Equity Receivable 8,538 21,586 1.01.08.03.02 Derivatives 371,630 129,387 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 79,972 78,801 1.01.08.03.05 Other 761,102 699,397 1.01.08.03.06 Restricted Cash 58,003 1,346,274 1.02 Non-current Assets 22,828,309 21,207,965 1.02.01 Non-current Assets 5,083,404 5,095,410 1.02.01.01 Financial Investments Evaluated at Fair Value 324,510 385,700 1.02.01.01.02 Available for Sale 324,510 385,700 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 72,628 70,338 1.02.01.02.01 Held to Maturity 72,628 70,338 1.02.01.03 Trade Accounts Receivable 215,459 234,914 1.02.01.03.01 Trade Accounts Receivable 5,390 4,133 1.02.01.03.02 Other Receivables 210,069 230,781 1.02.01.05 Biological Assets 797,431 761,022 1.02.01.06 Deferred Taxes 1,114,557 1,255,976 1.02.01.06.01 Deferred Income Tax and Social Contribution 1,114,557 1,255,976 1.02.01.09 Other Non-current Assets 2,558,819 2,387,460 1.02.01.09.03 Judicial Deposits 776,909 732,106 1.02.01.09.04 Recoverable Taxes 1,143,554 968,705 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 63,328 74,164 1.02.01.09.07 Restricted Cash 441,238 479,828 1.02.01.09.08 Other 133,790 132,657 1.02.02 Investments 162,888 185,892 1.02.02.01 Investments 162,888 185,892 1.02.02.01.01 Equity in Associates 161,481 184,416 1.02.02.01.04 Other 1,407 1,476 1.02.03 Property, Plant and Equipment, Net 11,267,621 10,915,752 1.02.03.01 Property, Plant and Equipment in Operation 10,271,871 10,005,274 1.02.03.02 Property, Plant and Equipment Leased 111,420 120,696 1.02.03.03 Property, Plant and Equipment in Progress 884,330 789,782 1.02.04 Intangible 6,314,396 5,010,911 1.02.04.01 Intangible 6,314,396 5,010,911 1.02.04.01.02 Software 181,031 180,292 1.02.04.01.03 Trademarks 1,333,892 1,372,018 1.02.04.01.04 Other 572,494 658,515 1.02.04.01.05 Goodwill 4,197,418 2,778,102 1.02.04.01.06 Software Leased 29,561 21,984 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2 Total Liabilities 41,476,364 40,388,014 2.01 Current Liabilities 11,454,017 11,621,113 2.01.01 Social and Labor Obligations 159,068 159,189 2.01.01.01 Social Obligations 42,397 29,382 2.01.01.02 Labor Obligations 116,671 129,807 2.01.02 Trade Accounts Payable 5,661,784 5,919,587 2.01.02.01 Domestic Suppliers 3,647,752 3,933,757 2.01.02.01.01 Domestic Suppliers 3,287,588 3,248,160 2.01.02.01.02 Supply Chain Finance 360,164 685,597 2.01.02.02 Foreign Suppliers 2,014,032 1,985,830 2.01.02.02.01 Foreign Suppliers 1,568,920 1,496,833 2.01.02.02.02 Supply Chain Finance 445,112 488,997 2.01.03 Tax Obligations 402,472 353,278 2.01.03.01 Federal Tax Obligations 241,468 177,911 2.01.03.01.01 Income Tax and Social Contribution Payable 187,554 80,692 2.01.03.01.02 Other Federal 53,914 97,219 2.01.03.02 State Tax Obligations 158,391 172,497 2.01.03.03 Municipal Tax Obligations 2,613 2,870 2.01.04 Short Term Debts 3,480,811 2,628,179 2.01.04.01 Short Term Debts 3,480,811 2,628,179 2.01.04.01.01 Local Currency 1,614,912 1,462,046 2.01.04.01.02 Foreign Currency 1,865,899 1,166,133 2.01.05 Other Obligations 1,098,004 1,943,481 2.01.05.02 Other 1,098,004 1,943,481 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 3,036 518,450 2.01.05.02.04 Derivatives 684,001 666,602 2.01.05.02.05 Management and Employees Profit Sharing 25,917 296,292 2.01.05.02.08 Other Obligations 385,050 462,137 2.01.06 Provisions 651,878 617,399 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 230,720 231,389 2.01.06.01.01 Tax Risk Provisions 54,700 49,228 2.01.06.01.02 Social Security and Labor Risk Provisions 159,847 159,528 2.01.06.01.04 Civil Risk Provisions 16,173 22,633 2.01.06.02 Other Provisons 421,158 386,010 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 353,894 318,746 2.01.06.02.05 Employee Benefits Provisions 67,264 67,264 2.02 Non-current Liabilities 16,177,978 14,931,048 2.02.01 Long-term Debt 13,740,573 12,551,104 2.02.01.01 Long-term Debt 13,740,573 12,551,104 2.02.01.01.01 Local Currency 4,459,656 2,357,579 2.02.01.01.02 Foreign Currency 9,280,917 10,193,525 2.02.02 Other Obligations 1,007,172 985,384 2.02.02.02 Other 1,007,172 985,384 2.02.02.02.06 Other Obligations 1,007,172 985,384 2.02.03 Deferred Taxes 181,771 188,320 2.02.03.01 Deferred Income Tax and Social Contribution 181,771 188,320 2.02.04 Provisions 1,248,462 1,206,240 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 1,006,864 974,460 2.02.04.01.01 Tax Risk Provisions 189,238 191,268 2.02.04.01.02 Social Security and Labor Risk Provisions 246,674 217,495 2.02.04.01.04 Civil Risk Provision 49,413 43,068 2.02.04.01.05 Contingent Liabilities 521,539 522,629 2.02.04.02 Other Provisons 241,598 231,780 2.02.04.02.04 Employee Benefits Provisions 241,598 231,780 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Code Account Description Current Year Previous Year 2.03 Shareholders' Equity 13,844,369 13,835,853 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves (364,265) (3,940,955) 2.03.02.01 Goodwill on the Shares Issuance 166,192 174,014 2.03.02.04 Granted Options 180,029 160,323 2.03.02.05 Treasury Shares (365,330) (3,947,933) 2.03.02.07 Gain on Disposal of Shares (39,059) 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (47,417) 2.03.02.09 Acquisition of Non-Controlling Shareholders (240,883) 2.03.04 Profit Reserves 2,241,399 6,076,775 2.03.04.01 Legal Reserves 540,177 540,177 2.03.04.02 Statutory Reserves 1,159,816 5,019,408 2.03.04.07 Tax Incentives Reserve 541,406 517,190 2.03.05 Accumulated Earnings / Loss 14,846 - 2.03.08 Other Comprehensive Income (872,968) (1,079,514) 2.03.08.01 Derivative Financial Instruments (595,826) (1,123,196) 2.03.08.02 Financial Instrument (Available for Sale) (8,466) 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency 32,277 2.03.08.04 Actuarial Losses 23,640 19,871 2.03.09 Non-controlling Interest 364,886 319,076 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 03.31.16 Accumulated Previous Year 01.01.15 to 03.31.15 3.01 Net Sales 8,120,330 7,048,345 3.02 Cost of Goods Sold (6,089,605) (4,884,664) 3.03 Gross Profit 2,030,725 2,163,681 3.04 Operating (Expenses) Income (1,375,697) (1,522,775) 3.04.01 Selling (1,207,620) (1,083,599) 3.04.02 General and Administrative (133,795) (107,541) 3.04.04 Other Operating Income 46,551 15,008 3.04.05 Other Operating Expenses (92,974) (287,999) 3.04.06 Income from Associates and Joint Ventures 12,141 (58,644) 3.05 Income Before Financial and Tax Results 655,028 640,906 3.06 Financial Results (604,290) (107,545) 3.06.01 Financial Income 953,071 1,876,677 3.06.02 Financial Expenses (1,557,361) (1,984,222) 3.07 Income Before Taxes 50,738 533,361 3.08 Income and Social Contribution (9,315) (71,686) 3.08.01 Current (109,477) (10,405) 3.08.02 Deferred 100,162 (61,281) 3.09 Net Income from Continued Operations 41,423 461,675 3.10 Net Income from Discontinued Operations - 2,979 3.10.01 Net Income/Loss of Discontinued Operations, Net - 2,979 3.11 Net Income 41,423 464,654 3.11.01 Attributable to: Controlling Shareholders 39,062 464,606 3.11.02 Attributable to: Non-controlling Interest 2,361 48 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.05134 0.54302 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.05133 0.54261 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 03.31.16 Accumulated Previous Year 01.01.15 to 03.31.15 4.01 Net Income 41,423 464,654 4.02 Other Comprehensive Income 206,546 (243,168) 4.02.01 Gains (Losses) in Foreign Currency Translation Adjustments 150,758 4.02.02 Unrealized Gains (Losses) in Available for Sale Marketable Securities 16,524 4.02.03 Taxes on unrealized gains (losses) on investments on available for sale 18,996 35 4.02.04 Unrealized gains (losses) on cash flow hedge 798,534 (624,515) 4.02.05 Taxes on unrealized gains (losses) on cash flow hedge 209,543 4.02.06 Actuarial gains (losses) on pension and post-employment plans 5,710 6,798 4.02.07 Taxes on realized gains (losses) on pension post-employment plans (2,311) 4.03 Comprehensive Income 247,969 221,486 4.03.01 Attributable to: BRF Shareholders 245,608 221,438 4.03.02 Attributable to: Non-Controlling Shareholders 2,361 48 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Statement of Cash Flow (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 03.31.16 Accumulated Previous Year 01.01.15 to 03.31.15 6.01 Net Cash Provided by Operating Activities 1,480,977 6.01.01 Cash from Operations 77,834 2,073,388 6.01.01.01 Net Income for the Period 39,062 461,627 6.01.01.02 Non-controlling Interest 2,361 48 6.01.01.03 Depreciation and Amortization 216,722 182,812 6.01.01.04 Depreciation and Depletion of Biological Assets 155,679 127,464 6.01.01.05 Results on Disposals of Property, Plant and Equipments 5,461 (9,886) 6.01.01.07 Deferred Income Tax (100,162) 61,281 6.01.01.08 Provision for Tax, Civil and Labor Risks 53,003 16,511 6.01.01.09 Other Provisions (21,552) 227,511 6.01.01.10 Interest and Exchange Rate Variations 947,376 6.01.01.11 Equity Pick-Up (12,141) 58,644 6.01.02 Changes in Operating Assets and Liabilities (596,346) 6.01.02.01 Trade Accounts Receivable 962,445 423,966 6.01.02.02 Inventories (211,138) (394,840) 6.01.02.03 Trade Accounts Payable (29,191) 380,161 6.01.02.04 Supply Chain Finance (369,318) - 6.01.02.05 Payment of Tax, Civil and Labor Risks Provisions (54,739) 6.01.02.06 Others Rights and Obligations (647,640) (91,641) 6.01.02.07 Investment in Held for Trading Securities (76,873) 6.01.02.08 Redemption of Held for Trading Securities 293,966 59,874 6.01.02.11 Other Financial Assets and Liabilities 573,686 (659,578) 6.01.02.12 Payment of Interest (82,429) (120,072) 6.01.02.13 Payment of Income Tax and Social Contribution (1,013) 6.01.02.14 Interest on Shareholders' Equity Received 9,027 6.01.02.15 Biological assets - Current (164,153) (70,618) 6.01.02.16 Interest received (169) - 6.01.03 Other - 3,935 6.01.03.01 Net Cash Provided by Operating Activities from Discontinued Operations - 3,935 6.02 Net Cash Provided by Investing Activities (192,982) 6.02.01 Marketable Securities - - 6.02.02 Redemptions of Marketable Securities - - 6.02.03 Investment in Available for Sale Securities - (1,100) 6.02.04 Redemptions of Available for Sale Securities - 75,651 6.02.05 Redemptions of Restricted Cash (Investments) 1,326,861 (5,275) 6.02.06 Additions to Property, Plant and Equipment (157,003) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 46,860 40,230 6.02.09 Additions to Intangible (23,710) (6,854) 6.02.10 Additions to Biological Assets - Non-current (132,198) 6.02.11 Investments in associates and joint venturies (434) 6.02.12 Business Combination, net of cash - 6.02.17 Net Cash Applied in Investing Activities from Discontinued Operations - (5,999) 6.03 Net Cash Provided by Financing Activities 2,024,003 (1,976,701) 6.03.01 Proceeds from Debt Issuance 3,119,003 470,665 6.03.02 Payment of Debt (253,170) (974,661) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (463,254) 6.03.06 Treasury Shares Acquisition (178,779) (1,028,771) 6.03.07 Treasury Shares Disposal - 19,320 6.04 Exchange Rate Variation on Cash and Cash Equivalents 555,536 6.05 Decrease (Increase) in Cash and Cash Equivalents 276,360 (133,170) 6.05.01 At the Beginning of the Period 5,362,890 6,006,942 6.05.02 At the End of the Period 5,639,250 5,873,772 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2016 to 03/31/2016 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2016 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 319,076 13,835,853 5.03 Opening Balance Adjusted 12,460,471 (3,940,955) 6,076,775 - (1,079,514) 13,516,777 319,076 13,835,853 5.04 Share-based Payments - 3,576,690 (3,859,592) - - (282,902) 43,449 (239,453) 5.04.03 Options Granted - 19,706 - - - 19,706 - 19,706 5.04.04 Treasury Shares Acquired - (178,779) - - - (178,779) - (178,779) 5.04.06 Dividends - - (98,210) - - (98,210) - (98,210) 5.04.08 Gain on Disposal of Shares - 5.04.09 Treasury Shares Canceled - 3,761,382 (3,761,382) - 5.04.10 Valuation of shares - (7,822) - - - (7,822) - (7,822) 5.04.11 Options Canceled - (17,797) - - - (17,797) - (17,797) 5.04.13 Participation of Non-Controlling Shareholders' - 43,449 43,449 5.05 Total Comprehensive Income - - - 39,062 206,546 245,608 2,361 247,969 5.05.01 Net Income for the Period - - - 39,062 - 39,062 2,361 41,423 5.05.02 Other Comprehensive Income - 206,546 206,546 - 206,546 5.05.02.01 Financial Instruments Adjustments - 798,534 798,534 - 798,534 5.05.02.02 Tax on Financial Instruments Adjustments - (271,164) (271,164) - (271,164) 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (48,883) (48,883) - (48,883) 5.05.02.07 Tax on Unrealized Loss in Available for Sale Marketable Securities - 18,996 18,996 - 18,996 5.05.02.08 Actuarial gains on pension and post-employment plans - 3,769 3,769 - 3,769 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - (294,706) (294,706) - (294,706) 5.06 Statements of Changes in Shareholders' Equity - - 24,216 (24,216) - 5.06.08 Tax Incentives Reserve - - 24,216 (24,216) - 5.07 Balance at March 31, 2016 12,460,471 (364,265) 2,241,399 14,846 (872,968) 13,479,483 364,886 13,844,369 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders’ Equity for the Period from 01/01/2015 to 03/31/2015 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Profit Reserves Retained Earnings Other Comprehensive Income Shareholders' Equity Participation of Non-Controlling Shareholders Total Shareholders' Equity 5.01 Balance at January 1, 2015 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 99,466 15,689,943 5.03 Opening Balance Adjusted 12,460,471 (195,428) 3,945,825 - (620,391) 15,590,477 99,466 15,689,943 5.04 Share-based Payments - (1,004,525) - - - (1,004,525) 17,730 (986,795) 5.04.03 Options Granted - 4,926 - - - 4,926 - 4,926 5.04.04 Treasury Shares Acquired - (1,028,771) - - - (1,028,771) - (1,028,771) 5.04.05 Treasury Shares Sold - 29,635 - - - 29,635 - 29,635 5.04.08 Gain on Disposal of Shares - (10,315) - - - (10,315) - (10,315) 5.04.09 Treasury Shares Canceled - 5.04.13 Participation of Non-Controlling Shareholders' - 17,730 17,730 5.05 Total Comprehensive Income - - - 464,606 (243,168) 221,438 48 221,486 5.05.01 Net Income for the Period - - - 464,606 - 464,606 48 464,654 5.05.02 Other Comprehensive Income - (243,168) (243,168) - (243,168) 5.05.02.01 Financial Instruments Adjustments - (624,515) (624,515) - (624,515) 5.05.02.02 Tax on Financial Instruments Adjustments - 209,543 209,543 - 209,543 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 16,524 16,524 - 16,524 5.05.02.07 Tax on Unrealized Gain in Available for Sale Marketable Securities - 35 35 - 35 5.05.02.08 Actuarial gains on pension and post-employment plans - 4,487 4,487 - 4,487 5.05.02.09 Cumulative Translation Adjustments of Foreign Currency - 150,758 150,758 - 150,758 5.06 Statements of Changes in Shareholders' Equity - - 28,273 (28,273) - 5.06.08 Tax Incentives Reserve - - 28,273 (28,273) - 5.07 Balance at March 31, 2015 12,460,471 (1,199,953) 3,974,098 436,333 (863,559) 14,807,390 117,244 14,924,634 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Account Code Account Description Accumulated Current Year 01.01.16 to 03.31.16 Accumulated Previous Year 01.01.15 to 03.31.15 7.01 Revenues 9,233,883 7,717,246 7.01.01 Sales of Goods, Products and Services 8,867,778 7,765,442 7.01.02 Other Income (39,733) (150,179) 7.01.03 Revenue Related to Construction of Own Assets 386,569 161,523 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal 19,269 (59,540) 7.02 Raw Material Acquired from Third Parties (4,704,288) 7.02.01 Costs of Products and Goods Sold (3,852,721) 7.02.02 Materials, Energy, Third Parties Services and Other (852,769) 7.02.03 Recovery of Assets Values (6,235) 1,202 7.03 Gross Added Value 3,096,957 3,012,958 7.04 Retentions (372,401) (310,276) 7.04.01 Depreciation, Amortization and Exhaustion (372,401) (310,276) 7.05 Net Added Value 2,724,556 2,702,682 7.06 Received from Third Parties 965,683 1,818,452 7.06.01 Equity Pick-Up 12,141 (58,644) 7.06.02 Financial Income 953,071 1,876,677 7.06.03 Other 471 419 7.07 Added Value to be Distributed 3,690,239 4,521,134 7.08 Distribution of Added Value 3,690,239 4,521,134 7.08.01 Payroll 1,137,529 1,092,046 7.08.01.01 Salaries 874,891 859,901 7.08.01.02 Benefits 207,477 182,533 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 55,161 49,612 7.08.02 Taxes, Fees and Contributions 860,010 904,855 7.08.02.01 Federal 481,744 517,495 7.08.02.02 State 366,870 377,088 7.08.02.03 Municipal 11,396 10,272 7.08.03 Capital Remuneration from Third Parties 1,651,277 2,062,558 7.08.03.01 Interests 1,565,990 1,988,919 7.08.03.02 Rents 85,287 73,639 7.08.04 Interest on Own Capital 41,423 461,675 7.08.04.02 Dividends 98,210 - 7.08.04.03 Retained Earnings (59,148) 461,627 7.08.04.04 Non-Controlling Interest 2,361 48 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45 46 47 48 49 50 51 52 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS BRF S.A. (“BRF”) and its consolidated subsidiaries (collectively the “Company”) is one of Brazil’s largest companies in the food industry. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. Its headquarters are located at 475, Rua Jorge Tzachel in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry and pork for processing, production and sale of fresh meat, processed products, pasta, sauce, mayonnaise, frozen vegetables and soybean by-products, among which the following are highlighted: · Whole chickens and frozen cuts of chicken, turkey and pork; · Ham products, bologna, sausages, frankfurters and other smoked products; · Hamburgers, breaded meat products and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Margarine, sauces and mayonnaise; and · Soy meal and refined soy flour, as well as animal feed. The Company's changed its management structure and thus, on the first quarter of 2016, its activities became organized into 7 operating segments, due to the importance and growth potential of Africa region, which now has the same autonomy and organizational structure of other regions. Thus, the segments have been represented as follows: Brazil, Latin America (“LATAM”), Europe, Middle East and North Africa ("MENA"), Asia, Africa and other segments (note 5). In the Domestic Market, the Company operates 35 meat processing plants, 3 margarine processing plants, 3 pasta processing plants, 3 soybean crushing plants and 1 dessert processing plant, located close to the Company’s raw material suppliers or the main consumer centers. The Company has an advanced distribution system and uses 20 distribution centers to deliver its products to supermarkets, retail stores, wholesalers, restaurants and other institutional customers in domestic and foreign markets. In the Foreign Market, the Company operates 8 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 frozen vegetables processing plant and 25 distribution centers, besides subsidiaries or sales offices in Argentina, Austria, Cayman Islands, Chile, China, France, Germany, Hungary, Italy, Japan, Kuwait, Nigeria, Oman, Portugal, Russia, Saudi Arabia, Singapore, South Africa, South Korea, Spain, The Netherlands, United Arab Emirates, United Kingdom, Uruguay and Venezuela. The Company exports to more than 120 countries. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each subsidiary, associate and joint venture: 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) Interest in subsidiaries % equity interest Entity Main activity Country Participation 12.31.15 Avipal Centro-Oeste S.A. (a) Industrialization and commercialization of milk Brazil Direct 100.00% 100.00% BRF GmbH Holding Austria Direct 100.00% 100.00% Al Khan Foodstuff LLC Import, commercialization and distribution of products Oman Joint venture 40.00% 40.00% Al-Wafi Food Products Factory LLC Industrialization and commercialization of products United Arab Emirates Indirect 49.00% 49.00% Badi Ltd. Holding United Arab Emirates Indirect 100.00% 100.00% Al-Wafi Al-Takamol International for Foods Products Import and commercialization of products Saudi Arabia Indirect 75.00% 75.00% BRF Al Yasra Food K.S.C.C. Import, commercialization and distribution of products Kuwait Indirect 75.00% 75.00% BRF Foods GmbH Industralization, import and commercialization of products Austria Indirect 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect 90.00% 90.00% BRF France SARL Marketing and logistics services France Indirect 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect 99.00% 99.00% BRF Global Company South Africa Proprietary Ltd. Import and commercialization of products South Africa Indirect 100.00% 100.00% BRF Global Company Nigeria Ltd. Marketing and logistics services Nigeria Indirect 1.00% 1.00% BRF Global GmbH (b) Holding and trading Austria Indirect 100.00% 100.00% Qualy 5201 B.V. (b) Import, commercialization of products and holding The Netherlands Indirect 100.00% 100.00% Xamol Consultores Serviços Ltda. Import and commercialization of products Portugal Indirect 100.00% 100.00% BRF Japan KK Marketing and logistics services Japan Indirect 100.00% 100.00% BRF Korea LLC Marketing and logistics services Korea Indirect 100.00% 100.00% BRF Shanghai Management Consulting Co. Ltd. Advisory and related services China Indirect 100.00% 100.00% BRF Singapore PTE Ltd. Marketing and logistics services Singapore Indirect 100.00% 100.00% BRF Germany GmbH Import and commercialization of products Germany Indirect 100.00% 100.00% BRF Holland B.V. Import and commercialization of products The Netherlands Indirect 100.00% 100.00% BRF B.V. Industrialization, import and commercialization of products The Netherlands Indirect 100.00% 100.00% BRF Hungary LLC Import and commercialization of products Hungary Indirect 100.00% 100.00% BRF Iberia Alimentos SL Import and commercialization of products Spain Indirect 100.00% 100.00% BRF Invicta Ltd. Import, commercialization and distribution of products England Indirect 62.00% 62.00% Invicta Food Products Ltd. Import and commercialization of products England Indirect 100.00% 100.00% BRF Wrexham Ltd. Industrialization, import and commercialization of products England Indirect 100.00% 100.00% Invicta Food Group Ltd. (b) Import, commercialization and distribution of products England Indirect 100.00% 100.00% Invicta Foods Ltd. Import, commercialization and distribution of products England Indirect 100.00% 100.00% Invicta Foodservice Ltd. Import, commercialization and distribution of products England Indirect 100.00% 100.00% Universal Meats (UK) Ltd. (e) Import, Industrialization, commercialization and distribution of products England Indirect 100.00% - BRF Italia SPA Import and commercialization of products Italy Indirect 67.00% 67.00% Federal Foods LLC (c) Import, commercialization and distribution of products United Arab Emirates Indirect 49.00% 49.00% Federal Foods Qatar Import, commercialization and distribution of products Qatar Indirect 49.00% 49.00% Golden Foods Poultry Limited (d) Holding Thailand Indirect 48.52% - Golden Poultry Siam Limited (d) Holding Thailand Indirect 51.84% - Golden Poultry Siam Limited (d) Holding Thailand Indirect 48.16% - Golden Foods Siam Limited (d) Import, Industrialization, commercialization and distribution of products Thailand Indirect 100.00% - Golden Feed Thailand Limited (d) Import, Industrialization, commercialization and distribution of products Thailand Indirect 100.00% - Golden Foods Sales (Europe) Limited (d) Holding e trading Thailand Indirect 100.00% - Golden Quality Foods Europe BV (d) Import, commercialization and distribution of products Thailand Indirect 100.00% - Golden Quality Foods Netherlands BV (d) Import, commercialization and distribution of products Thailand Indirect 100.00% - Golden Foods Siam Europe Limited (d) Import, commercialization and distribution of products Thailand Indirect 100.00% - Perdigão Europe Lda. Import and commercialization of products Portugal Indirect 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island Indirect 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island Indirect 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island Indirect 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 40.00% 40.00% Sadia Foods GmbH (a) Import and commercialization of products Germany Indirect 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia Indirect 10.00% 10.00% SATS BRF Food PTE Ltd. Import, industrialization, commercialization and distribution of products Singapore Joint venture 49.00% 49.00% Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal Indirect 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina Direct 98.26% 98.26% K&S Alimentos S.A. (f) Industrialization and commercialization of products Brazil Affiliate 100.00% 49.00% PP-BIO Administração de bem próprio S.A. Management of assets Brazil Affiliate 33.33% 33.33% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Direct 99.99% 99.99% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercialization of products Brazil Indirect 99.99% 99.99% PR-SAD Administração de bem próprio S.A. Management of assets Brazil Affiliate 33.33% 33.33% Quickfood S.A. Industrialization and commercialization of products Argentina Direct 90.05% 90.05% Sadia Alimentos S.A. Holding Argentina Direct 43.10% 43.10% Avex S.A. Industrialization and commercialization of products Argentina Indirect 94.60% 94.60% Sadia International Ltd. Import and commercialization of products Cayman Island Direct 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile Indirect 60.00% 60.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Indirect 5.10% 5.10% Avex S.A. Industrialization and commercialization of products Argentina Indirect 5.40% 5.40% Sadia Alimentos S.A. Holding Argentina Indirect 56.90% 56.90% Sadia Overseas Ltd. Financial fundraising Cayman Island Direct 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay Direct 94.90% 94.90% UP Alimentos Ltda. Industrialization and commercialization of products Brazil Affiliate 50.00% 50.00% Vip S.A. Emp. Part. Imobiliárias Commercialization of owned real state Brazil Direct 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercialization of dairy products Argentina Indirect 1.74% 1.74% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil Indirect 0.01% 0.01% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercialization of products Brazil Indirect 0.01% 0.01% (a) Dormant subsidiaries. (b) The wholly-owned subsidiary BRF Global GmbH started to operate as a trading in the European market as from May 1, 2013. In addition, it owns 101 direct subsidiaries in Madeira, Portugal, with an investment of R$8,070 as of March 31, 2016 (R$4,046 as of December 31, 2015) and a direct subsidiary in Den Bosch, The Netherlands, denominated Qualy 20 with an investment of R$7,987 as of March 31, 2016 (R$8,162 as of December 31, 2015). The wholly-owned subsidiary Qualy 5201 B.V. owns 212 subsidiaries in The Netherlands being the amount of this investment of R$26,864 as of March 31, 2016 (R$22,258 as of December 31, 2015). The indirect subsidiary Invicta Food Group Ltd. owns 120 direct subsidiaries in Ashford, England, with an investment of R$141,705 as of March 31, 2016 (R$161,197 as of December 31, 2015). The indirect subsidiary Universal Meats (UK) Ltd. owns 99 direct subsidiaries in Ashford, England. The indirect subsidiary Golden Foods Siam Europe Ltd. (GFE) owns 32 direct subsidiaries in London, England. The purpose of these 2 subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2016 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) (c) The company owns 49% of equity interest, permitted by the Federal Law 8/1984, which is effective in the United Arab Emirates and according to the shareholder’s agreement, as well as 100% of the economic rights. (d) On January 26, 2016 acquisition of 48.52% of equity interest in Golden Foods Poultry Limited and 48.16% of equity interest in Golden Poultry Siam Limited. The company, according to the shareholder’s agreement, owns substantial part of the economic rights of such entitites. In addition, on January 26, 2016, acquisition of 100% of equity interest in Golden Foods Sales (Europe) Limited and Golden Foods Siam Europe Limited. (e) On February 01, 2016, acquisition of 100% of equity interest in Universal Meats (UK) Ltd. (f) On March, 18, 2016, the Company acquired the remaining equity interest and thus holds 100% of equity interest in K&S Alimentos S.A. Acquisition of the frozen distribution business of Qatar National Import and Export Co. (“QNIE”) On January 01, 2016, BRF announced to the market that it has signed an agreement with QNIE for the acquisition of a part of QNIE’s frozen distribution business in the State of Qatar, which is one of BRF products distributor in Qatar for more than 40 years.
